Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered October 11, 1996, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to possession of a controlled substance in the fifth degree, *655waiving his right to appeal. Defendant has nonetheless appealed, contending that his sentence of 1½ to 4½ years’ imprisonment was harsh and excessive. Defendant has, however, failed to preserve this issue for our review (see, People v Wilson, 209 AD2d 792, lv denied 84 NY2d 1040) and it is, in any event, without merit. The sentence was the agreed-upon result of a plea bargain pursuant to which two considerably more serious drug-related charges against defendant were dropped. The sentence imposed by County Court cannot be characterized as an abuse of discretion nor are there any extraordinary circumstances present; therefore, we decline to disturb it (see, People v Coss, 217 AD2d 720, lv denied 86 NY2d 872; People v Fuller, 185 AD2d 446, lv denied 80 NY2d 974).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur.
Ordered that the judgment is affirmed.